
	
		I
		111th CONGRESS
		1st Session
		H. R. 2893
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mrs. Maloney (for
			 herself, Mr. Bachus,
			 Mr. Gutierrez,
			 Mr. Hensarling, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend section 5318 of title 31, United States Code, to
		  eliminate regulatory burdens imposed on insured depository institutions and
		  money services businesses and enhance the availability of transaction accounts
		  at depository institutions for such business, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Money Service Business Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)Check cashers, money transmitters, and
			 other legally authorized and regulated money transmitting businesses (also
			 designated as money services businesses) provide a wide range of necessary
			 financial services and products to customers from all walks of life, including
			 the under-banked and urban communities.
			(2)Those services
			 include domestic and international funds transfers, check cashing, money order
			 and traveler’s check sales, and electronic bill payments.
			(3)Regulatory guidance issued by, and
			 expectations of, the Federal banking agencies and the Secretary of the Treasury
			 urge insured depository institutions to conduct reviews of money services
			 businesses’ anti-money laundering compliance programs, placing such depository
			 institutions in the position of quasi-regulators.
			(4)Consequently, many
			 insured depository institutions have refused or closed money services
			 businesses’ accounts in order either not to incur the burden, risk or potential
			 liability for undertaking a de facto regulatory function, or else to avoid
			 supervisory sanctions for not exercising such oversight.
			(5)This trend
			 endangers the existence of legitimate, regulated money services businesses’
			 industry and the ability of such businesses to deliver financial services and
			 products.
			(6)Loss of depository
			 institution accounts by money services businesses threatens to drive the
			 customer transactions of such businesses underground through unregulated
			 channels, including bulk cash smuggling or other means.
			(7)It is critical to
			 the interests of national security that transparency of money services
			 businesses’ transactions be maintained by ensuring such businesses have a
			 reasonable process to demonstrate to insured depository institutions the
			 compliance by such businesses with anti-money laundering and counter-terrorism
			 financing obligations.
			(8)Money services
			 businesses are subject to Federal money laundering and terrorist financing
			 control programs and reporting requirements as enforced by State and Federal
			 regulators, including the Secretary of the Treasury, which are authorized to
			 conduct compliance oversight and to impose sanctions through licensing,
			 registration or other powers.
			(9)These State and
			 Federal regulators have committed to coordinate their supervision and
			 enforcement of such money services businesses’ obligations.
			(10)Insured
			 depository institutions and Federal banking regulators should be able to rely
			 on a regulatory process for conducting oversight of money services businesses’
			 compliance with subchapter II of chapter 53 of title 31, United States Code, as
			 well as on a process of self-certification by legitimate money services
			 businesses that attest to such compliance.
			(11)Accordingly, to
			 eliminate regulatory burden imposed on insured depository institutions and
			 promote access by money services businesses to the banking system and to give
			 full recognition to Federal and State agency authority to supervise and enforce
			 money services businesses’ compliance with anti-money laundering and
			 counter-terrorism financing obligations and their implementing regulations, it
			 is appropriate and necessary to provide for the self-certification process
			 established pursuant to this Act.
			3.Self-certification
			 process for money services businesses established
			(a)In
			 generalSection 5318(h) of title 31, United States Code, is
			 amended by adding at the end the following new paragraphs:
				
					(4)Money
				transmitting business accounts
						(A)In
				generalA federally insured
				depository institution that maintains an account for a money transmitting
				business (as defined in section 5330(d)(1)) shall have no obligation to review
				the compliance of that business, or any agent thereof, with that business’s or
				agent’s obligations under this section, if the institution has on file—
							(i)a certification submitted by the money
				transmitting business that meets the requirements of paragraph (5)(A);
				or
							(ii)in the case of an agent of a money
				transmitting business—
								(I)the certification
				required under paragraph (5)(B); and
								(II)a certification
				from the business that the named agent is authorized to act as the principal’s
				agent.
								(B)Penalties
							(i)Civil
				penaltiesA money
				transmitting business or an agent of any such business making a material
				misrepresentation in a certification referred to in subparagraph (A) shall be
				subject to the civil penalties prescribed under section 5321 without regard to
				whether such violation was willful.
							(ii)Criminal
				penaltiesA person who
				knowingly makes a material misrepresentation in a certification referred to in
				subparagraph (A) shall be subject to penalties prescribed under section 5322
				without regard to whether such violation was willful.
							(C)Rule of
				constructionNo provision of this paragraph shall be construed as
				requiring any federally insured depository institution to establish, maintain,
				administer or manage an account for a money transmitting business or an agent
				of any such business.
						(D)Reliance for
				insured depository institutionsA federally insured depository institution
				shall have no liability under this chapter for the failure of any money
				transmitting business or an agent of any such business to comply with any
				provision of this section and regulations prescribed under any such
				provision.
						(E)Federally
				insured depository institution definedThe term federally
				insured depository institution means any insured depository institution
				(as defined in section 3 of the Federal Deposit Insurance Act) and any insured
				credit union (as defined in section 101(7) of the Federal Credit Union
				Act).
						(5)Paragraph
				(4) certification
						(A)Money
				transmitting businessA certification by a money transmitting
				business meets the requirement of paragraph (4) if the money transmitting
				business certifies as follows, to the satisfaction of the Secretary:
							(i)The business is in
				compliance with paragraph (1) and regulations prescribed by the Secretary under
				such paragraph.
							(ii)The business maintains an anti-money
				laundering program covering all of the identified capacities through which the
				business acts as a money transmitting business that includes the components of
				the program specified in subparagraphs (A) through (D) of paragraph (1).
							(iii)The business is licensed or registered as a
				money transmitting business by each State—
								(I)within which the
				business operates as a money transmitting business; and
								(II)which requires such
				licensing or registration.
								(iv)The business is
				registered with the Secretary in accordance with section 5330, and regulations
				prescribed under such section, and remains in full compliance with such section
				and regulations.
							(B)Agents of a
				money transmitting businessA
				certification by an agent of a money transmitting business meets the
				requirement of paragraph (4) if the agent certifies as follows, to the
				satisfaction of the Secretary:
							(i)The agent is an
				agent of a money transmitting business that meets the requirements of clauses
				(i) through (iv) of subparagraph (A).
							(ii)If
				applicable, the agent appears on the list of agents of the money transmitting
				business maintained by the business pursuant to section 5330(c)(1).
							(iii)The agent—
								(I)operates as an agent for a money
				transmitting business pursuant to a written contract;
								(II)will act honestly
				and in compliance with all applicable laws when conducting any business as an
				agent for a money transmitting business; and
								(III)will immediately
				notify any federally insured depository institution to which the certification
				is submitted of the occurrence of any material change in the relationship of
				the agent with the money transmitting business, including termination or
				suspension, or the institution of any criminal or administrative proceeding
				commenced against the agent.
								(iv)The agent is licensed or registered as a
				money transmitting business, or as an agent of such business, by any
				State—
								(I)within which the
				agent operates as an agent of a money transmitting business; and
								(II)which requires
				any such licensing or registration.
								(v)The agent is not
				required to be registered with the Secretary as a money transmitting business
				pursuant to regulations prescribed by the Secretary under section
				5330(c)(2).
							.
			(b)RegulationsThe
			 Secretary of the Treasury shall prescribe such regulations as the Secretary
			 determines to be appropriate to implement the amendments made by subsection
			 (a), in final form, before the end of the 120-day period beginning on the date
			 of the enactment of this Act.
			
